Case 2:20-cv-00426-NR-LPL Document 28 Filed 08/12/20 Page 1 of 3




           UNITED STATES DISTRICT COURT
     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                           No. 2:20-cv-426


     HASAN SHAREEF,

                                             Plaintiff

                                  v.

     JUDGE WILLIAM O'DONNELL, et al.,

                                             Defendants.


                    MEMORANDUM ORDER


     J. Nicholas Ranjan, United States District Judge
           This is a pro se prisoner civil rights action pursuant
     to 42 U.S.C. § 1983. This matter was referred to
     Magistrate Judge Lisa Pupo Lenihan for proceedings in
     accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1),
     and the Local Rules of Court applicable to Magistrate
     Judges.

            Currently before the Court is a Report &
     Recommendation [ECF 20] filed by Judge Lenihan on July
     14, 2020, recommending that the Court dismiss Mr.
     Shareef’s complaint based on res judicata, Eleventh
     Amendment immunity, judicial immunity, and failure to
     state a claim. The parties were notified that, pursuant to
     28 U.S.C. § 636(b)(1), objections to the Report &
     Recommendation were due by July 31, 2020. The Court

                                 -1-
Case 2:20-cv-00426-NR-LPL Document 28 Filed 08/12/20 Page 2 of 3




     subsequently received various filings from Mr. Shareef—a
     letter on July 14, 2020 [ECF 21], a second letter on July 27,
     2020 [ECF 22], a document entitled “Motion Failure to
     State a Claim for Which Relief May be Granted” on July
     27, 2020 [ECF 23], a third letter containing citations to
     case law and other arguments on July 27, 2020 [ECF 24],
     and a filing entitled “Permission to Appeal and Notice of
     Appeal” on August 3, 2020 [ECF 25]. Mr. Shareef then filed
     a notice of appeal to the Third Circuit on August 10, 2020.
     [ECF 26].

            The Court will collectively construe these filings as
     Mr. Shareef’s objections to Judge Lenihan’s Report &
     Recommendation and, given Mr. Shareef’s pro se status
     and filings before the deadline, consider them all to be
     timely. Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court
     must make a de novo determination of any portions of the
     Report & Recommendation to which objections were made.
     The Court may accept, reject, or modify, in whole or in part,
     the findings or recommendations made by the magistrate
     judge. The Court may also recommit the matter to the
     magistrate judge with instructions.

            The Court has carefully reviewed Mr. Shareef’s
     filings, many of which are difficult to interpret and appear
     to expound upon many of the same allegations that he
     made in his complaint. One thing, however, is clear—even
     when construed liberally, the “objections” do not reveal any
     legal basis for rejecting Judge Lenihan’s well-reasoned
     conclusion that Mr. Shareef’s claims are barred by the
     combination of res judicata, Eleventh Amendment
     immunity, judicial immunity, and the failure to identify a
     “policy” or “custom” to support his claims against certain
     police departments.

            Thus, upon de novo review of the Report &
     Recommendation and Mr. Shareef’s objections thereto, the
     following order is now entered.

            AND NOW, this 12th day of August, 2020, it is
     ORDERED that the Report & Recommendation [ECF 20]
     is adopted as the opinion of the Court.

           IT IS FURTHER ORDERED that Mr. Shareef’s
     complaint is dismissed pursuant to 28 U.S.C. §

                                 -2-
Case 2:20-cv-00426-NR-LPL Document 28 Filed 08/12/20 Page 3 of 3




     1915(E)(2)(B)(ii)-(iii) and 28 U.S.C. § 1915A(1)-(2). The
     Court finds that amendment of Mr. Shareef’s claims would
     be futile, and so this dismissal is WITH PREJUDICE.

            IT IS FURTHER ORDERED that, upon entry of
     final judgment by the Court, the Clerk of Court mark this
     case CLOSED.

           Pursuant to Rule 4(a)(1) of the Federal Rules of
     Appellate Procedure, Mr. Shareef has thirty (30) days from
     the date of this order to file a notice of appeal as provided
     by Rule 3 of the Federal Rules of Appellate Procedure.

     DATED this 12th day of August, 2020.

                                BY THE COURT:

                                /s/ J. Nicholas Ranjan
                                United States District Judge




                                 -3-
